DETAILED ACTION
This Non-Final action is responsive to the application filed 9/5/2019 and IDS filed 11/1/2019.

In the application Claims 1-17 are pending. Claims 1, 9 and 10 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Drawings
The Drawings filed on 9/5/2019 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2019 has been entered, and considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zjajo (U.S. Pub 2022/0012564, with a provisional filing date of Nov. 18, 2018).
Regarding Independent claims 1, 9 and 10, Zjajo discloses A method of implementing a neural network in a neuromorphic apparatus having a memory and processing circuitry, the method comprising: 
dividing, by the processing circuitry, the neural network into a plurality of sub-networks based on a size of a core of the memory (see abstract & paragraphs 27-28 & 80, discloses partitioning a spiking neural network into multiple sub-networks on one or more cores via a “core-based implementation” thereby based on size of core); 
initializing, by the processing circuitry, a hyper-parameter used in the sub-networks (see paragraph 74, wherein the neurons have a set of configuration parameters thereby having a hyper-parameter used in the subnetwork that affects the output of the spiking neural network); and 
training, by the processing circuitry, the sub-networks by using the hyper-parameter (see paragraph 69, discloses training the neural network comprising the sub-networks using the configuration parameters defined in a training set).

Regarding Dependent claim 2, with dependency of claim 1, Zjajo discloses wherein the initializing further comprises initializing, by the processing circuitry, a hyper-parameter with an initial value based on the size of the core (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 3, with dependency of claim 1, Zjajo discloses wherein the initializing further comprises initializing, by the processing circuitry, a hyper-parameter with a value selected from among values indicating a standard deviation of input activations of a sub-network of the neural network (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 4, with dependency of claim 3, Zjajo discloses wherein the standard deviation is based on a number of the input activations of the sub-network with a number of sub-networks (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 5, with dependency of claim 1, Zjajo discloses wherein the dividing further comprises dividing, by the processing circuitry, the neural network into a plurality of sub-networks where each sub-network has a number of input activations that is equal to a number of rows of the core (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 6, with dependency of claim 1, Zjajo discloses wherein the dividing comprises dividing, by the processing circuitry, the neural network into a plurality of sub-networks including, a first sub-network that generates an intermediate activation, and a second sub-network that receives the intermediate activation (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 7, with dependency of claim 1, Zjajo discloses mapping, by the processing circuitry, the sub-networks to the memory, and driving the sub-networks by the processing circuitry (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 1, Zjajo discloses wherein an element corresponding to a synapse in the core comprises a variable resistance element (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 11, with dependency of claim 10, Zjajo discloses wherein the processing circuitry is further configured to initialize the hyper-parameter with an initial value selected based on the size of the core (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 12, with dependency of claim 10, Zjajo discloses wherein the processing circuitry is further configured to initialize the hyper-parameter with a value selected from among values indicating a standard deviation (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 13, with dependency of claim 12, Zjajo discloses wherein the processing circuitry is further configured to initialize the hyper-parameter by calculating the standard deviation by merging a number of input activations of the sub-network with a number of sub-networks (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 14, with dependency of claim 10, Zjajo discloses wherein the processing circuitry is further configured to divide the neural network such that a number of rows of the core equals a number of input activations of at least one sub-network of the plurality of sub-networks (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 15, with dependency of claim 10, Zjajo discloses wherein the processing circuitry is further configured to drive the neural network by generating at least one intermediate activation by dividing the neural network (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 16, with dependency of claim 10, Zjajo discloses wherein the processing circuitry is further configured to drive the neural network by mapping the sub-networks to the memory and drive the sub-networks (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).Regarding Dependent claim 17, with dependency of claim 10, Zjajo discloses wherein an element corresponding to a synapse in the core comprises a variable resistance element (see abstract & paragraphs 27-28 & 80, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zappi et al. (U.S. Pub 2021/0182684) discloses “Depth-First Deep Convolutional Neural Network Inference”
Dalli et al. (U.S. Pub 2022/0138532) discloses “Interpretable Neural Network”
Amir et al. (U.S. Pub 2018/0107918) discloses “Core Utilization Optimization By Dividing Computational Blocks Across Cores”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/12/2022